EXHIBIT 10(AM)



NINTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN




        This Ninth Amendment to the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan, as amended (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").



WITNESSETH



        WHEREAS, the Plan was originally established effective January 1, 1991;



        WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and



        WHEREAS, the Company desires to amend the Plan to exclude commissions,
bonuses and similar extraordinary remuneration from the definition of
"Compensation" under the Plan.



        NOW, THEREFORE, the Plan is hereby amended as follows effective as of
December 5, 2003:



1.     Section 1.2(e) of the Plan is hereby amended by restating such Section to
read in its entirety as follows:



                (e)      Compensation: Compensation shall be the total cash
remuneration paid by the Employer
       during each Plan Year, as reported on Form W-2 or its subsequent
equivalent. Notwithstanding the
       foregoing, "Compensation" shall include director's fees; amounts deferred
under Code Sections 125,
       132(f)(4), or 401(k); and nonqualified elective deferrals, and
"Compensation" shall exclude
       reimbursements or other expense allowances, moving expenses, welfare
benefits, imputed value of
       insurance, stock option income, commissions, bonuses, and any other
extraordinary remuneration.
       Compensation hereunder shall not be subject to any limitations applicable
to tax-qualified plans, such
       as pursuant to Code Sections 401(a)(17) or 415. Prior to January 1, 2000,
"NWAMI compensation"
       was excluded from the definition of "Compensation."



2.     Except as hereinabove amended, the Plan, as previously amended, shall
remain in full force and effect.



        IN WITNESS WHEREOF, the Company has adopted and executed this Ninth
Amendment this 17th day of October, 2003.



National Western Life Insurance Company















/s/ James P. Payne







By: James P. Payne







Its: Senior Vice President - Secretary















 

Approved by the Board of Directors October 17, 2003.